DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 6, 7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,359,692 (hereinafter Brewer).
As for claim 1, the patent to Brewer discloses in Figs. 1-3 and 20-22, for example, a teeth cleaning device 2122 comprising: a support structure defined by upper dental arch 2004 comprising a dentature channel configured to receive at least a portion of a dentature (upper teeth/tooth) of a user, the dentature channel defined by a floor, a glossal wall, and a facial wall (Fig. 20), the floor of the dentature channel comprising a first floor portion, a second floor portion, and a third floor portion (Figs. 3 and 21; the dental arch could be in sections/segments), the first floor portion being located between the second and third floor portions (Fig. 21); a first floor actuator (dome-shaped activator) or air bladder 2040 located on the floor along the second floor portion and a second floor actuator (dome-shaped activator) or air bladder 2040 located on the floor along the third floor portion, the first and second floor air bladders being spaced apart from one another by the first floor portion of the floor of the first dentature channel (Fig. 21; e.g., col. 6, lines 5-12 and col. 16, lines 5-64) and an air-flow subsystem fluidly coupled to the first and second floor air bladders defined by a manifold operably coupled to the air bladders coupled to the air bladders (reference col. 18, lines 5-43). Brewer also teaches a teeth cleaning pad (col. 16, line 8; also reference Fig. 1) located within the dentature channel. As for there being a first floor teeth cleaning pad coupled to the first floor air bladder and a second floor teeth cleaning pad coupled to the second floor air bladder,  it would have been obvious to one of ordinary skill In the art before the effective filing date of the claimed invention to have modified the cleaning pad structure on dental arch 2004 to be separate cleaning pads since it has been held that constructing a formerly integral structure in various separate elements involves only routine skill in the art as well as for economical or conservation purposes. As for the first and second floor teeth cleaning pads being configured to engage biting surfaces of premolar and molar teeth of the user when the teeth cleaning device is positioned within an oral cavity of the user, such recitation involves an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
	As for claim 2, there is a control unit defined by actuator 2040 and/or pulsed style pump or pneumatic oscillator operably coupled to the air-flow subsystem, the control unit configured to: (1) pressurize the air bladders 2050a, 2050b with external air in a pressurization mode; (2) 
 transfer air between select ones of the air bladders in a cleaning mode; and (3) depressurize the air bladders by releasing the pressurized air from the air bladders to an ambient atmosphere (reference Fig. 20; col. 5, lines 40-43; col. 16, lines 5-43).
As for claim 6 reciting wherein the first floor portion of the floor of the first dentature channel is free of any air bladders and teeth cleaning pads thereon, such recitation is deemed well within the capabilities of one skilled in the art and relates to the desired arrangement/number of teeth cleaning pads and air bladders and thus an obvious design choice.
As for claim 7, wherein each of the first and second floor teeth cleaning pads comprises a rigid backing or substrate layer and a plurality of teeth cleaning elements extending from the substrate layer (col. 9, lines 20-65 and col. 10, lines 24-48).
To avoid a redundant rejection, claim 18 is rejected similarly as claim 1 above. It will be added that Brewer discloses at least one floor air bladder 2040 located on the floor and at least one floor teeth cleaning pad coupled to the floor air bladder; at least one facial air bladder 2050a located on the facial wall and at least one facial teeth cleaning pad coupled to the facial air bladder; at least one glossal air bladder 2050b located on the glossal wall and at least one glossal teeth cleaning pad coupled to the glossal air bladder; each of the floor air bladder, the facial air bladder, and the glossal air bladder deemed to comprise a plurality of teeth cleaning elements (Figs. 1 and 20). Polyurethane teeth cleaning elements would be well within the level of ordinary skill for improved massaging effect.
As for claim 19 reciting wherein each of the teeth cleaning elements are in a shape of a truncated cone or a truncated pyramid, such truncated teeth cleaning elements are old and well known in the toothbrush art and would be well within the capabilities of one skilled in the art to provide for an improved massaging effect.
	As for claim 20 reciting wherein the teeth cleaning elements terminate in a flat distal end, such (truncated) teeth cleaning elements are old and well known in the toothbrush art and would be well within the capabilities of one skilled in the art to provide for an improved massaging effect.

5.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer in view of U.S. Patent Application US 2014/0272761 (hereinafter Lowe et al.).
Brewer discloses all of the recited subject matter as previously recited above with the exception of the plurality of teeth cleaning elements being in a shape of a truncated cone or a truncated pyramid so that the teeth cleaning elements are tapered from a base portion thereof which is attached to the substrate layer to a tip portion thereof which is remote from the substrate layer, wherein the plurality of teeth cleaning elements are positioned along the substrate layer in an offset arrangement which forms a hexagonal grid. Lowe et al. teaches a teeth cleaning device in Figs. 1A-1C and 2, for example, having plurality of massaging protrusions or teeth cleaning elements being in a shape of a truncated cone or truncated pyramid so that the teeth cleaning elements are tapered from a base portion thereof which is attached to the substrate layer to a tip portion thereof which is remote from the substrate layer, wherein the plurality of teeth cleaning elements are positioned along the substrate layer in an offset arrangement which forms a hexagonal grid (paragraphs [0069] and [0070]; “various shapes protrusions are possible, including cylinders with… flat… tops, polygonal pillars… with tops, cones, boxes…and the like, as well as any combinations thereof”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teeth cleaning elements of Brewer such that they are in a shape of a truncated cone or a truncated pyramid so that the teeth cleaning elements are tapered from a base portion thereof which is attached to the substrate layer to a tip portion thereof which is remote from the substrate layer, wherein the plurality of teeth cleaning elements are positioned along the substrate layer in an offset arrangement which forms a hexagonal grid as suggested by Lowe et al. for an improved massaging effect. As for each of the plurality of teeth cleaning elements being formed from thermoplastic polyurethane, Lowe et al. teaches textured massaging elements of rubber (paragraph [0021]) and it would be well within the capabilities of one skilled in the art to utilize such material for durability and/or massaging effect.

Allowable Subject Matter
6.	Claims 11-17 are allowed.
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 (claims 12-17 depend on claim 11) is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 11, in particular, wherein the glossal wall comprises a first portion, a second portion, and a third portion, the third portion being located between the first and second portions, the first portion being oriented at a first angle relative to the channel floor and the second and third portions being oriented a second angle relative to the channel floor, the first angle being greater than the second angle.
Claim 3 (claims 4 and 5 depend on claim 3) is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 3, in particular, wherein the glossal wall comprises a first glossal wall portion that is aligned with the first floor portion, a second glossal wall portion that is aligned with the second floor portion, and a third glossal wall portion that is aligned with the third wall portion, the first glossal wall portion being oriented at an obtuse angle relative to the first floor portion, and the second and third glossal wall portions being oriented perpendicular relative to the second and third floor portions, respectively.





Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Maurer is pertinent to a teeth cleaning device with a bellows or air bladder arrangement.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723